       Case: 5:15-cv-00611-SL Doc #: 27 Filed: 10/22/19 1 of 5. PageID #: 136




                              UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA, ex                  )       Case No.: 5:15CV611
rel. KEVIN MANIERI,                           )
                                              )
       Plaintiff-Relator,                     )       JUDGE LIOI
                                              )
       v.                                     )
                                              )
AVANIR PHARMACEUTICALS, INC.,                 )
                                              )       JOINT STIPULATION OF
                                              )       PARTIAL DISMISSAL
       Defendant.                             )
                                              )


       Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, the United States of

America, having intervened in this qui tam action brought pursuant to the False Claims Act, 31

U.S.C. § 3729, et seq. (“FCA”), and the Relator hereby notify the Court of the voluntary partial

dismissal of this action, consistent with the terms of the settlement agreement dated September

25, 2019 (the “Settlement Agreement”), as set forth below.

       The United States, the Relator, and defendant Avanir Pharmaceuticals, Inc. (“Avanir”)

(collectively, the “Parties”) have executed a Settlement Agreement in full compromise and

settlement of certain of the United States’ claims, as well as the claims that the Relator has

asserted on behalf of the United States, against Avanir. In accordance with, and subject to the
       Case: 5:15-cv-00611-SL Doc #: 27 Filed: 10/22/19 2 of 5. PageID #: 137



terms of the Settlement Agreement, the United States and the Relator are voluntarily dismissing,

with prejudice, the claims asserted by the Relator in this action, on behalf of the United States,

against Avanir that are based on the Covered Conduct as defined in Recitals, Paragraph E of the

Settlement Agreement, which specifically provides as follows:

       E. The United States contends that it has certain civil claims against Avanir based on the
       following conduct between October 29, 2010 and December 31, 2016 (hereinafter
       referred to as the “Covered Conduct”):

           1. Avanir provided remuneration in the form of money, honoraria, travel, and food
           to certain physicians and other health care professionals (HCPs) to induce those
           certain HCPs to write prescriptions for Nuedexta. One form of remuneration
           included Avanir’s payment to certain HCPs to give talks (commonly known as
           “speaker’s programs”) about Nuedexta based on the willingness of the HCPs to
           prescribe Nuedexta.

               One example of such remuneration involved a physician who gave 55 speaker
           programs for Avanir from July 2015 through February 2016. These 55 programs,
           however, only had 42 unique attendees, the vast majority of whom were not
           physicians, according to the sign-in sheets for the events. The sign-in sheets,
           however, also contain signatures that the Avanir sales representative either
           manufactured or obtained under false pretenses. Restaurants adjusted the number of
           attendees on the final bill to make it appear as though there were more attendees for
           these speaker program events than were actually present, at the request of the Avanir
           sales representative. These events were primarily social, with no educational value.
           This physician was one of Avanir’s top prescribers; in addition to the remuneration
           for the speaker programs, he received other inducements from certain Avanir
           employees, such as dinner and, on at least one occasion, liquor.

           2. Avanir implemented a strategy to market Nuedexta to HCPs treating patients in
           long-term care (LTC) facilities for uses other than PBA. Non-PBA uses are not FDA
           approved and are also not medically accepted indications as defined by the statutes
           and regulations governing the Federal health care programs. Specifically, to counter
           the objection by certain HCPs that they had few, if any, patients that exhibited signs
           of PBA in their facilities, Avanir instructed sales representatives to provide false and
           misleading information that PBA patients could be exhibiting a wide variety of
           “behaviors” such as crying without tears, moaning, or making other inarticulate
           sounds, without sufficiently distinguishing patients who have dementia without PBA
           from patients who have dementia with PBA.

             In addition, Avanir sought to capitalize on efforts by the Centers for Medicare and
           Medicaid Services (CMS) to reduce the use of anti-psychotics on dementia patients in
           LTC facilities, based in part on CMS’s concern that anti-psychotics can be and have


                                                 2
       Case: 5:15-cv-00611-SL Doc #: 27 Filed: 10/22/19 3 of 5. PageID #: 138



           been used as a form of chemical restraint for residents. In announcing a reduction
           initiative in 2012, CMS stated that it was “emphasizing non-pharmacological
           alternatives for nursing home residents,” and, as one component of the initiative,
           CMS began publishing data on the use of anti-psychotics in nursing homes.
           Considering this initiative “an opportunity,” Avanir sent a marketing communication
           to HCPs “express[ing] its support” for the CMS initiative, which stated that
           “[d]ementia patients may be on an anti-psychotic to treat the symptoms of [PBA]”
           and emphasized that Nuedexta “is not categorized as an anti-psychotic medication.”
           In one example, an Avanir sales representative asked to speak to staff at a facility
           about PBA and Nuedexta, presenting Nuedexta as an “alternate solution” to
           psychotropics for nursing home residents. Similarly, in 2015, when CMS took
           further steps to reduce anti-psychotic use, Avanir instructed its sales force to
           “leverage” the opportunity in LTC facilities to initiate discussions regarding anti-
           psychotic use and how Nuedexta could be used to reduce a LTC facility’s reliance on
           antipsychotics even though Avanir’s own studies demonstrated that the actual
           population of patients with PBA is limited; those studies posited that the prevalence
           of PBA across the six most commonly associated underlying neurologic conditions is
           estimated to be approximately ten percent. This strategy worked, and Nuedexta
           utilization in LTC facilities increased.

               In one example, an Avanir employee reported that one doctor, who was also a
           paid speaker for Nuedexta, had “entire units” of patients on Nuedexta at the LTC
           facility where he worked, which contained a large number of dementia patients with
           behavioral issues. And while another doctor, a geriatrician, who also worked in the
           same LTC facility routinely discontinued Nuedexta for patients, the doctor paid by
           Avanir “constantly re-initiat[ed]” the treatment.

              As a result of the foregoing alleged conduct, the United States alleges that Avanir
           knowingly caused false and/or fraudulent claims to be submitted to the United States
           and Medicare, Medicaid, TRICARE, FEHBP, and purchases of the drug by the
           Department of Veterans Affairs.


       In addition, the Relator is voluntarily dismissing, with prejudice to the Relator and

without prejudice to the United States, the remaining claims asserted by the Relator in this action

on behalf of the United States against Avanir, in which claims the United States has declined to

intervene. Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States hereby

consents to the Relator’s voluntary dismissal of that portion of the action, provided that such

dismissal is without prejudice to the United States.




                                                 3
       Case: 5:15-cv-00611-SL Doc #: 27 Filed: 10/22/19 4 of 5. PageID #: 139



       Relator is not dismissing his claims against Avanir for wrongful termination under 31

U.S.C. § 3730(h), or his claims regarding attorney’s fees, costs, and expenses under 31 U.S.C.

§ 3730(d).

       Defendant has not filed an answer or responsive pleading to the Complaint.

       A proposed order has been submitted for the Court’s consideration.

                                     Respectfully submitted,

                                     JUSTIN E. HERDMAN
                                     United States Attorney

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     Andy Mao
                                     Jamie A. Yavelberg
                                     Natalie A. Waites
                                     Attorneys
                                     U.S. Department of Justice
                                     Civil Division
                                     P.O. Box 261
                                     Washington, D.C. 20044
                                     Phone: (202) 616-2964
                                     E-mail: Natalie.A.Waites@usdoj.gov


                              By:    /s/ Patricia M. Fitzgerald
                                     Patricia M. Fitzgerald (PA #308973)
                                     Brendan F. Barker (IL Bar #6299039)
                                     Assistant U.S. Attorneys
                                     United States Courthouse
                                     801 West Superior Avenue
                                     Suite 400
                                     Cleveland, OH 44113
                                     Phone: (216) 622-3779/3795
                                     E-Mail: Patricia.Fitzgerald2@usdoj.gov
                                     E-Mail: Brendan.Barker@usdoj.gov

                                     ATTORNEYS FOR THE
                                     UNITED STATES OF AMERICA




                                                4
Case: 5:15-cv-00611-SL Doc #: 27 Filed: 10/22/19 5 of 5. PageID #: 140



                          Ann Lugbill (0023632)
                          Murphy Anderson, PLLC
                          2406 Auburn Avenue
                          Cincinnati, OH 45219
                          Phone: (513) 784-7280
                          E-Mail: alugbill@murphypllc.com


                    By:   /s/ Janel Quinn
                          R. Scott Oswald
                          Janel Quinn
                          The Employment Law Group, PC
                          888 17th Street NW, Suite 900
                          Washington, D.C. 20006
                          Phone: (202) 261-2813
                          E-Mail: jquinn@employmentlawgroup.com

                          ATTORNEYS FOR RELATOR KEVIN MANIERI




                                   5
